Citation Nr: 0803151	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1967.  He had periods of Army Reserve service thereafter 
until May 1973.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Portland, Oregon, that denied entitlement to 
service connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The appellant will be 
notified as further action is required.


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review in preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant or her 
representative.  38 C.F.R. §§ 19.37, 20.1304 (c) (2007).

The Board notes that in August 2006, the appellant's 
representative submitted copies of the Field Manual for 
Chemical, Biological and Radiological Support dated in 
February 1970 and the Field Manual for Planning and 
Conducting Chemical, Biological, Radiological, and Nuclear 
Defense Training dated in June 1973.  He stated that the 
appellant "does not" waive initial consideration of the 
evidence in the first instance, and he asked that the case be 
remanded to the RO for its consideration.  

Thus, REMAND is required for RO consideration of this 
evidence in the first instance.  The case is therefore 
REMANDED to the RO via the Appeals Management Center for the 
following:

1.  The RO should readjudicate the issues 
on appeal with consideration of the 
evidence received since the issuance of 
the January 2006 supplemental statement 
of the case.

2.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



